Citation Nr: 0932527	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of bilateral 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard with a period 
of active duty from May 1980 to September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona.  The Veteran testified at a hearing before 
a Decision Review Officer (DRO) in April 2006 and at a Board 
hearing held at the RO in September 2008.  The case was 
remanded to the RO by the Board in November 2008 to obtain a 
VA eye examination.  As the requested development was 
completed, no further action to ensure compliance with the 
remand directives is needed.  Stegall v. West, 11 Vet. App. 
268 (1998).



FINDINGS OF FACT

1.  Amblyopia of the left eye pre-existed service.

2.  Service treatment records do not show that the Veteran 
sustained any injury or disease to either the right or left 
eye during service; and evidence of record does not show a 
current right eye disorder related to active military service 
or events therein.



CONCLUSION OF LAW

Service connection is not warranted for residuals of a 
bilateral eye injury.  38 U.S.C.A. §§ 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Analysis

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).

In the present case, VA collectively provided the Veteran 
with 38 U.S.C.A. § 5103(a)-compliant notice in August 2005 
and March 2006 correspondences.  The Veteran's claims were 
last readjudicated in a March 2009 supplemental statement of 
the case, thereby curing any deficiency in the timing of 
notice.

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO has obtained the 
Veteran's service treatment records (STRs), VA medical 
records, and private treatment records.  The Veteran was 
afforded a VA examination in January 2009 in an effort to 
fulfill VA's duty to assist the Veteran.  The Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The Veteran claims that he sustained a bilateral eye injury 
in service due to paint thinner being splashed in his eyes in 
July or August 1980.  

The Veteran's service treatment records (STRs) include an 
induction examination conducted in March 1980.  The 
corresponding record indicates that he was noted to have left 
eye amblyopia.  His right eye distant vision was noted as 
20/20 and his left eye distant vision was noted as 20/100.

On a medical history report from July 1980, completed during 
his entrance into active service, the Veteran noted that he 
was in poor health.  He noted that he had a history of eye 
trouble.  No other descriptive notation description of the 
Veteran's eye trouble is indicated.

In a July 1980 examination, the Veteran's distant vision was 
noted as 20/25 in his right eye and 20/100 in his left eye.  
The record indicates that the Veteran complained of blurred 
vision affecting both eyes.  He noted that he experienced 
comparatively more blurring in his left eye.  The Veteran 
informed the optometrist that he had been diagnosed as having 
amblyopia in his left eye 12 years prior.  He stated that the 
disability began to worsen over the previous four years.  The 
optometrist noted that the Veteran displayed a normal media 
and fundi and a normal external examination.  The optometrist 
opined that the Veteran displayed the symptoms of hyperopia 
in his right eye and amblyopia in his left eye.

A medical examination, conducted in July 1980, indicated that 
the Veteran's eye and ophthalmoscopic evaluations were 
normal.  The Veteran's distant vision in his right eye was 
20/20 and 20/70 in his left eye.  The examiner opined that 
the Veteran displayed the symptoms of myopia in his left eye 
and referred him for an optometry examination.

A chronological record of medical care dated from July 1980 
to August 1980 includes several notations pertaining to foot 
pain, shoulder pain and irregular bumps occurring on the 
Veteran's hands.  

In May 1982, the Veteran complained that paint thinner had 
been splashed in his eyes on July 22, 1980.  Subsequently, 
the examiner noted that the accident occurred on August 11, 
1980, and not in July 1980.  He noted that his vision had 
decreased at that time.  The Veteran's visual acuity was 
noted as 20/70 in his right eye and 20/200 in his left eye.  
The examiner noted that the Veteran's degree of cooperation 
with this test could not be determined with certainty.  His 
cornea was noted to be clear.  The examiner noted that the 
Veteran ambulated normally without difficulty or assistance 
and that he claimed to have driven to the examination without 
difficulty.  A related ophthalmological examination conducted 
in May 1982 noted that the Veteran's disc, fundus, and 
retinal architecture were normal.  The doctor opined that the 
Veteran suffered from left eye amblyopia and right eye 
refractive error.  The doctor further noted that the 
Veteran's eye disability is not related to an accident or 
duty as a member of the National Guard.

In a Report of Separation and Record of Service from the 
National Guard from December 1982, it was noted that the 
Veteran received a Marksman Badge with Rifle Bar.

On a medical history record completed for his reenlistment in 
the National Guard in November 1990, the Veteran noted that 
he had eye trouble and further indicated that he did not wear 
glasses.  The examiner noted that in childhood the Veteran 
had worn an eye patch to treat the symptoms of a lazy eye.  

After service, the record indicates that in a September 2005 
VA treatment report, the Veteran stated that something 
splashed in his eyes during service and that he was 
temporarily blind the following two months.  He complained 
that as a result, he could not see at night.  The Veteran 
noted that he passed the physical performed before being 
admitted to the National Guard for his second period of 
reserve service because the examining doctor failed to follow 
proper procedure.  According to the Veteran, during a VA 
treatment session, he was told by the examiner that only 
blunt force or other eye trauma could cause his disability.  

On a VA fee-basis ophthalmology physician consult conducted 
in February 2006 the physician noted that the Veteran 
displayed a marked visual field loss and ordered an MRI to 
rule out a stroke in the occipital cortex.  

The Veteran testified during a hearing before a decision 
review officer (DRO) at the Phoenix RO in April 2006.  He 
indicated that he had been diagnosed as having a "lazy eye" 
during childhood.  His right eye was unaffected by the 
disability.  He stated that in approximately August 1980, 
wood preservative was splashed in his eyes while he was 
serving on active duty.  The Veteran indicated that he was 
brought to the hospital for emergency treatment and 
subsequently received therapy for the next 2 months.  He 
noted that he was "placed on quarters" with "no duty" 
during that period.  The Veteran stated that his vision in 
both eyes deteriorated after having wood preservative 
splashed in his eyes during service. 

In a January 2008 VA fee-basis treatment report, the 
examining physician noted that the results of the Veteran's 
MRI were normal.

During a Board hearing held in September 2008, the Veteran 
indicated that wood sealant splashed into his eyes during 
service on July 22, 1980.  He noted that his eyes were 
bandaged for approximately 2 weeks until he regained sight in 
his left eye; he did not indicate when he regained sight in 
his right eye.  The Veteran stated that he completed his 
active duty training component and returned to the National 
Guard.  The Veteran stated that he has sought treatment after 
the accident and indicated that he has never been issued a 
prescription for eye glasses since service.  The Veteran 
stated that he was unable to work for ten years as a result 
of his deteriorating vision and that his left eye, which had 
been affected with amblyopia since childhood, was currently 
his dominant eye.  He noted that he currently could not read 
small print and used a magnifying glass to read large print.  
The Veteran stated that he was permitted to re-enlist in the 
National Guard in 1990 due to lowered standards.  He stated 
that he had been receiving treatment and testing from VA for 
his eye disability, but did not know the results of the 
testing.  He indicated that he had not driven in four years.  

The Veteran was afforded a VA examination in January 2009.  
The Veteran's claim file was reviewed.  When questioned on 
the circumstances and initial manifestation of his injury, 
the Veteran stated that a paint thinner was spilled into his 
eyes.  He stated that he "went blind" for 1 week, 
thereafter his left eye fully recovered, but the sight in his 
right eye did not return for another week.  The Veteran noted 
that although his vision returned somewhat, he was never able 
to drive at night since the accident.  He indicated that he 
was not currently receiving treatment for his disability.  
The Veteran stated that he currently experiences burning or 
stinging in both eyes.  A physical examination indicated that 
he did not have keratoconus.  His uncorrected distant vision 
in his right eye was 20/300 and his corrected distant vision 
was 20/300.  His uncorrected near vision in his right eye was 
20/400 and his corrected near vision was 20/400.  His left 
eye uncorrected distant vision was 20/100 and his corrected 
distant vision was 20/100.  His left eye uncorrected near 
vision was 20/400 and his corrected near vision was 20/400.  
There were no strabismus or dilopia present.  The results of 
a fundoscopic examination and visual field examination were 
normal.  The Veteran indicated that he has been unemployed 
from 2 to 5 years because he has difficulty seeing.  The 
examiner opined that the Veteran's loss of vision is not due 
to paint thinner being splashed in his eye during service.  
The examiner noted that if paint thinner were introduced to 
an eye, an injury to the cornea would result.  No evidence of 
such an injury was found on the Veteran's cornea.  The 
examiner noted further that a cornea injury was not noted on 
the Veteran's eye examination from 1980.  The Veteran's eye 
examination was normal, but his visual acuity was very poor, 
far worse than the examiner expected.  The examiner noted 
that the Veteran could see almost nothing during his visual 
field examination.  A visual field examination as poor as the 
Veteran's indicates an inability to navigate without 
assistance; however, the examiner observed that the Veteran 
did not have trouble navigating independently. 

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The 
burden to show no aggravation of a pre-existing disease or 
disorder during service is an onerous one that lies with the 
government.  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability and found that, when no pre- 
existing condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and the 
burden then falls on the government to rebut the presumption 
of soundness.  The Federal Circuit held that the correct 
standard for rebutting the presumption of soundness under 38 
U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service. In May 2005, 38 
C.F.R. § 3.304 was amended to reflect the Federal Circuit's 
analysis in Wagner.  Consequently, if a disability was not 
noted at the time of entry into service and VA fails to 
establish by clear and unmistakable evidence either that the 
disability existed prior to service or that it was not 
aggravated by service, the presumption of sound condition 
will govern and the disability will be considered to have 
been incurred in service if all other requirements for 
service connection are established.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran's claim is not for direct 
service connection, but rather it is a claim for service-
connected aggravation of that disorder.  A pre-existing 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a pre-existing condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Under 
Section 1153, the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under Section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
See 38 U.S.C. § 1153; also see 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417.

The Board finds that left eye amblyopia was noted at the 
Veteran's service entrance examination.  As discussed above, 
amblyopia was clearly noted on the Veteran's induction 
examination.  Additionally, the Veteran conceded in multiple 
examinations and treatment reports that amblyopia pre-existed 
service.  The presumption of soundness with respect to left 
eye amblyopia therefore never attached.  To be successful in 
his claim for service connection in regard to his pre-
existing left eye disability, the Veteran must show that his 
left eye amblyopia was aggravated by service.  As set out 
above, that requires a showing that the disability increased 
in severity during service or as a consequence of service. 

The Board finds that the Veteran's left eye disability was 
not aggravated during service.  On his induction examination, 
the Veteran's distant visual acuity in the right eye was 
20/25 and 20/100 in his left eye.  It was noted that the 
Veteran had amblyopia, left eye from childhood.  A 
chronological record of medical care indicates that the 
Veteran sought treatment for a variety of injuries in service 
during the time of the claimed accident, but the records do 
not include mention of an eye injury or complaints of an eye 
disability.  A treatment report from May 1982 contains an 
opinion that the Veteran's visual acuity was related to 
amblyopia and a right eye refractive error.  The examiner 
indicated that the Veteran's eye disability was not related 
to service.  On a VA examination report, administered in 
January 2009, the examiner opined that the Veteran's eye 
disability is not related to a claimed eye injury sustained 
in service.  Thus, in the absence of evidence of an increase 
in severity during service, the Veteran's left eye amblyopia 
was not aggravated during service.

There is no lay or medical evidence suggesting that any 
superimposed injury to the eye occurred in service.  The 
Veteran has claimed that his current visual acuity was 
affected as a result of an accident resulting in paint 
thinner or wood sealant being splashed in his eyes.  As a lay 
person, however, he is not qualified to render an opinion on 
a matter requiring medical expertise, such as a nexus between 
eye disability and a claimed injury in service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The Board points out that clinical testing of the Veteran has 
not yielded evidence of an injury to the right or left eye.  
Furthermore, the Veteran's personnel records do not mention 
relief from duty due to a period of blindness lasting between 
two weeks and two months, as the veteran described.  Without 
corroborating evidence of an in-service injury as described 
by the Veteran, and in light of the many years that elapsed 
before the Veteran raised the issue, the Board finds that the 
Veteran's allegations are not credible.  

The Veteran's own opinion as to the presence of an eye 
disorder in this case does not constitute competent evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Even if 
he is competent to diagnose himself as having an eye 
disorder, the Board finds that the probative value of any 
such diagnosis is far outweighed by the opinions of the VA 
and service physicians, both of whom evaluated his complaints 
and found no evidence suggesting the presence of an eye 
disability related to injury.  The January 2009 examiner 
specifically ruled out an eye injury in service and 
questioned the Veteran's cooperation with the visual field 
examination.

The Board notes that congenital or developmental defects and 
refractive error of the eye are not diseases or injuries 
within the meaning of applicable legislation and hence do not 
constitute disability for VA compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2008).  VA General Counsel has held 
that service connection may be granted for disease, but not 
defects, which are congenital, developmental, or familial in 
origin when the evidence establishes the disorder was 
incurred in or aggravated by active service.  See VAOPGCPREC 
82-90.

There is no evidence of a chronic right or left eye disorder 
incurring in or aggravated by service, and no competent 
evidence of such a disorder since service.  As the 
preponderance of the evidence therefore is against the claim, 
the claim for service connection for residuals of bilateral 
eye injury must be denied.


ORDER

Entitlement to service connection for bilateral eye 
disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


